          Case 1:20-cv-10394-WGY Document 8 Filed 01/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                              |
EXTENET SYSTEMS, INC.,                        |
                                              |
                               Plaintiff,     |
                       v.                     |       Docket No. 1:20-cv-10394 (WGY)
                                              |
TOWN OF HULL, et al.,                         |
                                              |
                               Defendants.    |
                                              |

                 MOTION TO INTERVENE OF SUSAN SHORT GREEN,
                   JANE LOEFFLER, AND BETHANY BARTLETT

       The Plaintiff Extenet Systems, Inc. (“Extenet”) filed this action seeking declaratory and

injunctive relief under the federal Telecommunications Act of 1996 (“TCA”) and “expedited

review” under 47 U.S.C. § 332(c)(7)(B)(v) of the defendant Town of Hull Board of Selectmen’s

(“Board”) denial of a “grant of location” permit under G.L. c. 166, § 22 for the installation of

“small wireless facilities” on three utility poles located in the public right-of-way in the Town of

Hull, Massachusetts. Extenet and the Board have since entered into a contingent settlement

agreement, resulting in the issuance of the grant of location permit that was previously denied.

Susan Short Green, Jane Loeffler, and Bethany Bartlett (the “Proposed Intervenors”), timely

appealed the grant of location permit in state court and now seek to intervene in this federal

action to protect their rights. As grounds, the Proposed Intervenors rely on their Memorandum

of Reasons filed herewith.

       Pursuant to Local Rule 7.1, counsel for the Proposed Intervenors sought the assent of the

Town and Extenet by email to counsel dated January 7, 2021.
          Case 1:20-cv-10394-WGY Document 8 Filed 01/15/21 Page 2 of 2




                                    Request for Oral Argument

       Pursuant to Local Rule 7.1(d), the Proposed Intervenors respectfully request the

opportunity for oral argument on this Motion.



                                                     By their attorneys,

                                                     /s/ Daniel C. Hill
                                                     _____________________________
                                                     Daniel C. Hill (BBO #644885)
                                                     Kaitlyn Baptista (BBO #693392)
                                                     Dennis A. Murphy (BBO #645168)
                                                       Of Counsel
                                                     HILL LAW
                                                     6 Beacon Street, Suite 600
                                                     Boston, MA 02108
                                                     (617) 494-8300
                                                     dhill@danhilllaw.com
Dated January 15, 2021


                                       Certificate of Service

         In accordance with Fed. R. Civ. P. 5, and L.R., D. Mass. 5.2(b) & 5.4(c), I hereby certify
that a true copy of the above document was served upon the attorney of record for each party by
ECF on this date.

                                                     /s/ Daniel C. Hill
                                                     _____________________________
                                                     Daniel C. Hill (BBO #644885)




                                                 2
